Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29359 GOAMERICA, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3693371 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 433 Hackensack Avenue, Hackensack, New Jersey 07601 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code (201) 996-1717 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of Each Exchange on Which Registered None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes: No: X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes: No: X Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: X No: Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. | | Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: No: X The aggregate market value of the voting common equity of the registrant held by non-affiliates (for this purpose, persons and entities other than executive officers, directors, and 5% or more shareholders) of the registrant, as of the last business day of the registrants most recently completed second fiscal quarter (June 30, 2007), was $11,078,740. Indicate the number of shares outstanding of each of the registrants classes of common stock as of March 24, 2008: Class Number of Shares Common Stock, $0.01 par value 9,159,092 Documents Incorporated by Reference: The following documents are incorporated by reference into the Annual Report on Form 10-K: Portions of the registrants definitive Proxy Statement for its 2008 Annual Meeting of Stockholders are incorporated by reference into Part III of this Report. TABLE OF CONTENTS Item Page PART I 1. Business of the Company 3 1A. Risk Factors 19 1B. Unresolved Staff Comments 33 2. Properties 33 3. Legal Proceedings 33 4. Submission of Matters to a Vote of Security Holders 34 4A. Executive Officers of the Registrant 36 PART II 5. Market for the Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 38 6. Selected Consolidated Financial Data 39 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 41 7A. Quantitative and Qualitative Disclosures About Market Risk 54 8. Financial Statements and Supplementary Data 55 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 55 9A. Controls and Procedures 55 9B. Other Information 56 PART III 10. Directors, Executive Officers and Corporate Governance 57 11. Executive Compensation 57 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 13. Certain Relationships and Related Transactions, and Director Independence 57 14. Principal Accountant Fees and Services 58 PART IV 15. Exhibits and Financial Statement Schedules 58 SIGNATURES 59 EXHIBIT INDEX 60 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULE F-1 INTRODUCTORY NOTE Each reference in this Annual Report to GoAmerica, the Company or We, or any variation thereof, is a reference to GoAmerica, Inc. and its subsidiaries, unless the context requires otherwise. Many of GoAmericas product/service names referred to herein are trademarks, service marks or tradenames of GoAmerica. This Annual Report also includes references to trademarks and tradenames of other companies. The GoAmerica and Wynd Communications names and logos and the names of proprietary products and services offered by us are trademarks, registered trademarks, service marks or registered service marks of GoAmerica. i711 and the i711 logo, and ClickRelay are registered trademarks, and i711.com, i711 Wireless, i711 Call Me, One-Click Call Back, Relay and Beyond, and Clear Mobile are among the trademarks and/or service marks of GoAmerica. FORWARD-LOOKING STATEMENTS The statements contained in this Annual Report on Form 10-K that are not historical facts are forward-looking statements (within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended) that involve risks and uncertainties. Such forward-looking statements may be identified by the use of forward-looking terminology such as may, will, expect, estimate, anticipate, continue, or similar terms, variations of such terms or the negative of those terms. There are many factors that may cause actual results to differ materially from those contemplated by such forward-looking statements. In addition to the factors disclosed by us under the caption RISK FACTORS and elsewhere in this document, the following factors concerning GoAmerica, among others, could cause our actual results to differ materially and adversely statements: (i) our ability to integrate our recent acquisitions into our existing businesses and operations; (ii) our ability to respond to the rapid technological change of the telecommunications relay service (known as TRS) and/or wireless data industries and offer new or enhanced services; (iii) our dependence on wireline and wireless carrier networks and technology platforms supporting our relay services; (iv) our ability to respond to increased competition in the TRS and/or wireless data industries; (v) our ability to generate revenue growth; (vi) our ability to increase or maintain gross margins, profitability, liquidity and capital resources; and (vii) difficulties inherent in predicting the outcome of regulatory processes. Such risks and others are more fully described in the Risk Factors set forth in Item 1A of this Annual Report. Our actual results could differ materially from the results expressed in, or implied by, such forward-looking statements. 2 PART I Item 1. Business of the Company. General; Recent Events GoAmerica, Inc. (GoAmerica or the Company) is a provider of communications services for people who are deaf, hard-of-hearing, or speech-disabled. The Companys vision is to improve the quality of life of its customers by being their premier provider of high quality, innovative communication services that break down communications barriers. For more information on the Company or its services, visit http://www.goamerica.com or contact GoAmerica directly at TTY 201-527-1520, voice 201-996-1717, Internet Relay by visiting http://www.i711.com , or video phone by connecting to hovrs.tv. On January 10, 2008, the Company acquired (1) certain assets of the Telecommunications Relay Services (TRS) division of MCI Communications Services, Inc. (Verizon), a leading provider of relay services transactions, and (2) Hands On Video Relay Services, Inc., a California-based provider of video relay and interpreting services. Background on Telecommunications Relay Services Introduction Telecommunications relay service (or telerelay service) refers to a range of communications services that enable persons with hearing or speech disabilities the functionality to place and receive telephone calls. It is available in all 50 states, the District of Columbia, Puerto Rico and the U.S. territories for both local and long distance calls. The Americans with Disabilities Act of 1990 (the ADA) requires the Federal Communications Commission (the FCC) and each of the states to ensure that telerelay service is available to persons with hearing or speech disabilities 24 hours per day and federal and state policy-makers have determined that it should be free of charge to eligible users. Therefore, service providers are wholly reimbursed for such services from either a federal (for state-to-state calls) or a state (for in-state calls) reimbursement fund. 3 Broadly speaking, there are two categories of telerelay services. The first is the traditional telecommunications relay service that relies exclusively on a telephone-typewriter device. The second, more recent variety, is Internet-based services. Telerelay service uses operators, called communications assistants, to facilitate telephone calls between people with hearing and speech disabilities and hearing individuals. A telerelay service call may be initiated by either a person with a hearing or speech disability, or a person without any such disability. When a person with a hearing or speech disability initiates such a call, the person uses a telephone-typewriter or an Internet-based device that permits text (such as a computer or a wireless device) to contact a relay center, and gives a communications assistant the telephone number of the party he or she wishes to call. The communications assistant in turn places an outbound traditional voice call to that person. The communications assistant then serves as a link for the call, voicing to the called party the text that the communications assistant received from the initiating party, and vice versa. Conversations are relayed in real-time and communications assistants are not permitted to disclose to any third person not involved in the call the content of any conversation. Like hearing callers, relay callers are not limited by the type, length or nature of their calls. An overview of the various forms of telerelay service is provided below. Traditional Telecommunications Relay Service Traditional telerelay service enables a person with a hearing or speech disability to utilize a text-telephone or captioned telephone device (historically referred to as a telephone typewriter, or a TTY device), to initiate calls to, and receive calls from, hearing enabled persons. In order to make such a call, a speech- or hearing-disabled person dials a toll-free number established by the state in which the call originates. The call is then routed to a calling center authorized by the state. Except for California, which contracts with multiple providers, states typically contract with one provider to operate the calling center. That provider handles all traditional telerelay calls received by the calling center, both in-state calls, and state-to-state calls. In-state calls are reimbursed from a state fund at state approved rates. State-to-state calls are reimbursed from a federal fund at FCC-approved rates. We refer to this federal fund as the federal TRS fund. States typically select the chosen provider as a result of a public bid process. 4 Key aspects of traditional telerelay service include: State telecommunications relay service providers are selected through an open bid process. A state contract generally provides a reasonably consistent revenue stream to the winning telecommunications provider for three to seven years. Current state reimbursement rates range from $0.75 to $1.90 per minute (compared to the 2007-2008 reimbursement rate for traditional state-to-state telecommunications relay service of $1.592 per conversation minute, except for speech-to-speech service, the rate for which is $2.723 per conversation minute). Similar to traditional state-to-state telerelay service, in-state traditional telerelay service traffic is declining due to consumer preference for Internet-based telerelay service. Internet-Based Telerelay Service Internet-based forms of telerelay service have developed over the last decade. They are currently treated by the FCC as if they are state-to-state calls (even when a call is in-state), and such calls are thus regulated by the FCC and service providers are reimbursed via the federal TRS fund. Internet-based telerelay services include the following types of service: Internet Protocol Relay (IP relay)  IP relay is a text-based form of telerelay service that uses the Internet, rather than traditional telephone lines, for the leg of the call between the person with a hearing or speech disability and the communications assistant. In all other respects, IP relay calls are handled in the same manner as text-to-voice traditional telerelay service calls. The user utilizes a computer or other web-enabled device to communicate with the communications assistant rather than a text-telephone device. IP relay currently represents the most widely used form of Internet-based telerelay service. The current IP relay reimbursement rate is $1.293 per conversation minute. This rate will remain in effect through the 2009-2010 reimbursement year, subject to annual adjustments described in the Funding Mechanisms section below. Video Relay Service (VRS)  Video relay service is an Internet-based form of telerelay service that enables persons whose primary language is American Sign Language (ASL) to communicate with a communications assistant in ASL using video conferencing equipment. The user accesses the communications assistant over an Internet-based device such as a webcam or videophone. The communications assistant receives the ASL communication, and then voices that communication to the hearing party, and vice versa. Video relay service allows conversations to flow in near real-time and in a faster and more natural manner than text-based telerelay service. Video relay service currently represents the fastest growing form of telerelay service. According to its May 1, 2007 annual report to the FCC, the National Exchange Carriers Association, or NECA, forecasts 2007 video relay service traffic to increase more than 32% over 2006, from approximately 44.3 million conversation minutes in 2006 to approximately 58.6 million conversation minutes in 2007. The current VRS reimbursement rate is tiered according to VRS call volumes (measured by monthly minutes of use), at the following rates: (1) for the first 50,000 monthly minutes, $6.77 per minute; (2) for monthly minutes between 50,001 and 500,000, $6.50 per minute; and (3) for monthly minutes above 500,000, $6.30 per minute. This rate will remain in effect through the 2009-2010 reimbursement year, subject to annual adjustments described in the Funding Mechanisms section below. 5 Operational and Performance Requirements Telerelay service providers must offer service that meets certain mandatory minimum standards set by the FCC. These include: The communications assistant answering or placing a telerelay service call must stay with the call for a minimum of ten minutes to avoid disruptions to the user (15 minutes for speech-to-speech calls). Most forms of telerelay service must be available 24 hours a day, seven days a week. Telerelay service providers must answer 85% of all calls within ten seconds. As of January 2007, the FCC requires that video relay service providers answer 80% of all video relay service calls within 120 seconds. Telerelay service providers must make best efforts to accommodate a telerelay service users requested communications assistant gender. Communications assistants are prohibited from intentionally altering or disclosing the content of a relayed conversation and generally must relay all conversation verbatim unless the user specifically requests summarization. Telerelay service providers must ensure user confidentiality and communications assistants (with a limited exception for speech-to-speech) may not keep records of the contents of any conversation. The conversation must be relayed in real-time. Communications assistants must provide a minimum typing speed for IP relay calls and video relay service communications assistants must be qualified interpreters. For most forms of telerelay service, the provider must be able to handle emergency (911) calls and relay them to the appropriate emergency services. Funding Mechanisms In-State . As noted above, in-state traditional telerelay services are paid for by that states universal service fund. Each state utilizes its own unique funding formula and mechanism, which can include assessments on carriers operating in the state, assessments built into local or state telecommunications rates, or taxes administered by the state. Rates are generally set on a multi-year basis. 6 State-To-State . State-to-state telerelay services (which include all IP relay and video relay service regardless of the locations of the persons initiating or receiving a call), are paid for out of the federal TRS fund which was established by the FCC and which is administered by NECA, a non-profit entity described below. The federal TRS fund receives funds from an assessment the FCC imposes upon all state-to-state telecommunications carriers, which presently number more than 5,800. The carriers generally pass these assessments on to their customers via a monthly surcharge which is represented as a percentage of a customers monthly state-to-state charges. The FCC establishes an annual per-minute reimbursement rate for each form of telerelay service and authorizes NECA to administer payments to relay service providers from the federal TRS fund. The federal TRS fund was established by the FCC in July 1993. Initially only state-to-state traditional telerelay service minutes were reimbursable.
